Exhibit 10.2

OneBeacon Insurance Group, Ltd.
Long-Term Incentive Plan
2016-2018 Performance Unit Grant


THIS GRANT (this “Grant”) is made, effective as of February 24, 2016, between
OneBeacon Insurance Group, Ltd., a Bermuda company (the "Company") and <First
NAME> <Last NAME> (the "Participant").
RECITALS:


WHEREAS, the Board of Directors of the Company has adopted the OneBeacon
Long-Term Incentive Plan (2007), as amended (the “Plan”), which Plan is
incorporated herein by reference and made part of this Grant; and
 
WHEREAS, the Performance Compensation Subcommittee of the Compensation Committee
of the Board of Directors (the “Committee”) has determined that it would be in
the best interests of the Company to grant the performance unit award provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.Definitions. Capitalized terms not defined in the body of this Grant have the
meanings ascribed to them in the Annex attached hereto and incorporated by
reference. Capitalized terms not defined in the body of this Grant or in the
Annex have the meanings ascribed to them in the Plan.


2.Grant of Performance Units. Pursuant to Section 7 of the Plan, the Company
hereby grants to the Participant a Performance Unit Award (the “Award”) of <# Of
UNITS> units (the “Units”) in consideration of services to be rendered by
Participant to the Company. The value of one Unit shall be fixed at $100.00 (the
“Unit Value”) for all purposes under this Grant.


3.Vesting. Except as otherwise provided herein, provided that the Participant
has remained continuously employed through the applicable Vesting Date, the
Units will vest on December 31, 2018 (the “Vesting Date”).


4.Award Period. The Award Period shall be January 1, 2016 through December 31,
2018.


5.Performance Objective. The Performance Objective applicable to this Award
shall be an Adjusted Economic Combined Ratio for the Company and its
subsidiaries (the “Adjusted Economic Combined Ratio” or “AECR”) of 95.8% for the
Award Period as a whole. The Adjusted Economic Combined Ratio for the Award
Period as a whole will be the average (mean) of the AECR for each of the three
Performance Periods as determined by the Committee in its sole discretion.


6.Performance Percentage. The Performance Percentage applicable to the Units
shall be dependent upon the extent to which the Performance Objective is
attained and shall be determined as follows:
Average Adjusted Economic Combined Ratio for the Award Period
Performance Percentage
90.8% or lower
200%
95.8%
100%
100.8% or higher
0%




    

--------------------------------------------------------------------------------

Exhibit 10.2

The AECR for the Award Period is calculated to the nearest one-tenth of one
percent. In the event that the AECR for the Award Period is not a percentage
value shown above, the Performance Percentage shall be determined by
straight-line interpolation between the two successive AECR values from the
table above.


7.Award Payment. Subject to all terms and conditions of the Plan and to
Participant’s compliance with Section 10 of this Agreement, the Participant’s
Actual Value at the end of the Award Period will be settled in cash, in the
Company’s Class A common shares (“Shares”), or partly in cash and partly in
Shares, as determined by the Committee.


a.To the extent settled in cash, the cash value will be:


i.
the number of Units granted, times

ii.
the Performance Percentage, times

iii.
the Unit Value, times

iv.
the percentage of the Award settled in cash.



b.To the extent settled in Shares, the number of Shares issued will be:


i.
the number of Units granted, times

ii.
the Performance Percentage, times

iii.
the Unit Value divided by the fair market value of one Share on the date that
the Board certified the Performance Percentage; times

iv.
the percentage of the Award settled in Shares.



8.Termination of Employment. Except as provided in Section 7 of the Plan, this
Award shall be canceled, and no payment shall be payable hereunder, if the
Participant’s continuous employment or Related Employment with the Company shall
terminate for any reason prior to the end of the Award Period.


9.Successors and Assigns. This Grant shall inure to the benefit of and be
binding upon the Company and its successors and assigns. The Company shall
request any purchaser of a business unit in which the Participant is employed (a
“Purchaser”), to fully assume the obligations of the Company under this Grant.
If a Purchaser declines to assume such obligations, the Company shall remain
obligated under the terms of this Grant.


10.Withholding. The Participant agrees to make appropriate arrangements with the
Company for satisfaction of any applicable income tax withholding requirements,
including the payment to the Company, at the termination of the Award Period (or
such earlier or later date as may be applicable under the Code), of all such
taxes and other amounts, and the Company shall be authorized to take such action
as may be necessary, in the opinion of the Company’s counsel (including, without
limitation, withholding amounts from any compensation, including cash or Shares
payable in settlement of this Award, or other amount owing from the Company to
the Participant), to satisfy all obligations for the payment of such taxes and
other amounts.


11.Reduction of the Award. Notwithstanding anything to the contrary herein, the
Board, in its sole discretion (but subject to applicable law), may reduce any
amounts payable to the Participant in order to satisfy any liabilities owed to
the Company by the Participant.


12.Clawback Policy. Amounts paid pursuant to this Grant are subject to clawback
by the Company pursuant to the Clawback Policy adopted by the Board of Directors
of the Company on June 16, 2010. The Clawback Policy provides that, in the event
of a restatement of the financial statements of the Company for failure to
comply with the federal securities laws due to misconduct of the Participant,
the Board of Directors of the Company may require the Participant to reimburse
the Company for all or a portion

    

--------------------------------------------------------------------------------

Exhibit 10.2

of his or her Award; provided, however, that in the event of fraud, the
Participant shall reimburse the Company for all of his or her Award.


13.Securities Laws. If any portion of this Award is settled in Shares, at the
termination of the Award Period, the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws and with
this Agreement.


14.No Right to Continued Employment. Neither the Plan nor this Grant shall be
construed as giving the Participant the right to be retained in the employ of,
or in any consulting relationship to, the Company or any of its subsidiaries.
Further, the Company may at any time dismiss the Participant or discontinue any
consulting relationship, free from any liability or any claim under the Plan or
this Grant, except as otherwise expressly provided in the Plan and in this
Grant. In addition, nothing herein shall obligate the Company to make future
Grants to the Participant.


15.Award Subject to Plan. By entering in this Grant the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan,
understands the terms of the Plan and this Award and that this Award is subject
to all of the terms and provisions set forth in the Plan and in this Grant and
accepts this Performance Unit Award subject to all such terms and conditions
which are incorporated herein by reference, including, but not limited to, the
requirement to execute a Confidentiality and Nonsolicitation Agreement. In the
event of a conflict between any term or provision contained in this Grant and a
terms or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


16.Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Section 409A.


17.Designation of Beneficiary by Participant. A Participant may name a
beneficiary to receive any payment to which he/she may be entitled in respect of
this Award in the event of his/her death, by notifying the Company. A
Participant may change his/her beneficiary from time to time in the same manner.
If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.


18.No Rights as Shareholder. You will not be considered a shareholder of the
Company for any purpose with respect to this Award unless and until Shares are
issued to you in settlement of this Award.


19.Restrictions on Transfer of Units. Units may not be sold, transferred,
pledged, exchanged, hypothecated or disposed of by you and shall not be subject
to execution, attachment or similar process.
20.Notices. Any notice necessary under this Grant shall be addressed to the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
such party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
21.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.
22.Entire Agreement. This Agreement, the Plan, and the rules and procedures
adopted by the Committee, contain all of the provisions applicable to the Grant
and no other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to you.

    

--------------------------------------------------------------------------------

Exhibit 10.2



23.Signature in Counterparts: This Grant may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Grant as of the day
and year first above written.




PARTICIPANT                
                
                            
By: _____________________            
 
<First Name><Last Name>
                    
_____________________
Date




ONEBEACON INSURANCE GROUP, LTD




By: /s/ T. Michael Miller


T. Michael Miller
President and Chief Executive Officer




Award Details:


2016-2018 Performance Unit Plan
<# Units> Units Granted

    

--------------------------------------------------------------------------------

Exhibit 10.2

Annex


Key Definitions


Terms used in this Grant shall have the following meanings:


Adjusted Economic Combined Ratio shall mean:


Reported GAAP Combined Ratio for the underwriting reportable segments (currently
defined as the summation of the Specialty Industries and Specialty Products
reportable segments, to be adjusted to include any additional underwriting
reportable segments in the future) adjusted to include all other
non-underwriting income and expense items except items explicitly related to
capital and investment activities (including tax items related to capital and
investment activities).


The adjustment to GAAP Combined Ratio shall be calculated as the pretax impact
of items above divided by GAAP earned premium for the underwriting reportable
segments.


Board shall mean:


The Board of Directors of the Company, or the Committee of the Board or such
other committee or subcommittee that is authorized to determine performance
under the Long-Term Incentive Plan.


Performance Percentage shall mean:


a percentage of no less than 0% and no more than 200%, as determined by the
Board in its sole discretion and as outlined in Paragraph 6 of this Performance
Unit Grant.


Performance Period shall mean:


Each of the fiscal years of the Company ending December 31, 2016, 2017 and 2018,
respectively.


Performance Unit shall mean:


a performance unit granted to participant under the Company’s Long-Term
Incentive Plan having a value of $100.00 per unit for all purposes under the
Grant, conditioned upon the attainment of a specified Performance Objective(s)
over a specified Award Period.





    